Exhibit 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the "Agreement"), is effective as of the 30 day of
July 2012, by and between IGI Laboratories, Inc., having an address at 105
Lincoln Avenue, Buena, New Jersey 08310 (the "Company") and Jason
Grenfell-Gardner, having an address at 36 Hartshorm Drive, Colts Neck, NJ 07722
(the "Executive"). The Company and the Executive are collectively referred to
hereinafter as the "Parties".




RECITALS:




WHEREAS, the Company desires to employ the Executive on the terms and subject to
the conditions set forth herein, and Executive is willing to accept such
employment of the terms and conditions; and




WHEREAS, by virtue of such employment, Executive will have access to Proprietary
Information of the Company and its subsidiaries (the "IGI Companies"); and




WHEREAS, Executive acknowledges and agrees that the Company (on behalf of itself
and the IGI Companies) has a reasonable, necessary and legitimate business
interest in protecting its own and the IGI Companies' Proprietary Information,
client accounts, relationships with prospective clients, Goodwill and ongoing
business, and that the terms and conditions set forth are reasonable and,
necessary in order to protect these legitimate business interests.




NOW THEREFORE, in consideration of the representations, warranties, covenants,
and agreements contained herein, and for other good and valuable consideration,
the receipt and adequacy of which are conclusively acknowledged, the Parties,
intending to become legally bound, agree as follows:




AGREEMENT




1.

DEFINITIONS




1.1.

Specific Definitions. Capitalized terms not defined elsewhere herein shall have
the following meanings ascribed to them:




"Change in Control" shall mean the occurrence of any of the following events:




(a)

any "person," as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other (i) than an
individual or entity holding securities of the Company as of the date hereof
which represent 3% or more of the outstanding voting power of the all securities
on matters to be generally voted upon by the Company's stockholders, (ii) Jane
Hager, Edward Hager, Steve Morris, Frank Gerardi or any of their respective
affiliates, any entity of which any of the foregoing are trustees, or trusts
established for their benefit, (iii) the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, (iv) Signet
Healthcare Partners, its affiliates or









any of its affiliated funds, or (v) any corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company) is or becomes the owner, directly or
indirectly, of outstanding securities of the Company representing 60% or more of
the combined voting power of the Company's then outstanding securities;




(b)

the consummation of a merger or consolidation of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 40% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (ii) a merger or
consolidation effected to implement a re-capitalization of the Company (or
similar transaction) or a reincorporation of the Company into another
jurisdiction; or




(c)

a sale of all or substantially all of the assets of the Company;




"Goodwill" means the expectation of continued patronage from client accounts and
new patronage from prospective clients.




"Person" means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
limited liability company, or a governmental entity (or any department, agency,
or political subdivision thereof).




"IGI Business" means the businesses provided by any of the IGI Companies.




"IGI Companies" or "IGI Company" means the Company, its subsidiaries (including
the Company), and any entity under the control (as defined in Rule 12b-2 of the
regulations promulgated under the Securities Exchange Act of 1934, as amended,
without regard to whether any party is a "registrant" under such Act) of IGI,
and any of their successors or assigns.




2.

POSITION, RESPONSIBILITIES AND TERM




2.1.

Executive's Position. On the terms and subject to the conditions set forth in
this Agreement, the Company shall employ Executive to serve as an officer of the
Company and as President and Chief Executive Officer of the Company. The
Executive shall report directly to the Company's Board of Directors (the
"Board"). Executive shall perform such services in the Company's offices in
Buena, New Jersey or such other location or locations as the Executive and the
Board shall agree; provided, however, that Executive will be required to travel
from time to time for business purposes.




2.2.

Executive's Responsibilities. The Executive shall perfom all duties customarily
attendant to the position and shall perform such services and duties
commensurate with such position as may from time to time be reasonably
prescribed by the Board.








-2-







2.3.

No Conflicts of Interest. Executive further agrees that throughout the period of
his employment hereunder, he will not perform any activities or services, or
accept such other employment which would be inconsistent with this Agreement,
the employment relationship between the Parties, or would interfere with or
present a conflict of interest concerning Executive's employment with the
Company; provided, that Executive shall be permitted to serve on the boards of
directors of such other companies as the Board shall approve and that Executive
may make personal investments and may act as a director and engage in other
activities for any charitable, educational, or other nonprofit institution, as
long as such investments and activities do not materially interfere with the
performance of Executive's duties hereunder. Executive agrees to adhere to and
comply with any and all business practices and requirements of ethical conduct
set forth in writing from time to time by the Company in its employee manual or
similar publication.




2.4.

Term. This Agreement shall become effective on August __, 2012 (the "Effective
Date") and will govern Executive's employment by the Company until that
employment ceases (such period of Executive's employment is herein referred to
as the "Term").




3.

ACCEPTANCE




Executive hereby accepts such employment and agrees that throughout the Term,
Executive will devote his full business time, attention, knowledge and skills
faithfully, diligently and to the best of his ability, in the furtherance of the
business of the IGI Companies.




4.

COMPENSATION




4.1.

Base Salary. The Executive shall receive an initial annual salary of Three
Hundred and Fifteen Thousand ($315,000) Dollars (the "Base Salary") paid in
accordance with the Company's payroll practices, as in effect from time to time.
The Base Salary shall be reviewed on an annual basis by the Company and may be
adjusted from time to time by the Company.




4.2.

Benefits. In addition to such compensation, Executive shall be entitled to the
benefits which are afforded generally, from time to time to similarly situated
executive employees of the IGI Companies. Notwithstanding the foregoing, nothing
contained in this Agreement shall require the IGI Companies to establish,
maintain or continue any of the group benefits plans already in existence or
hereafter adopted for the employees of the IGI Companies, or restrict the right
of the IGI Companies to amend, modify or terminate such group benefit plans in a
manner which does not discriminate against Executive as compared to other
executive employees of IGI Companies.




4.3.

Paid Time Off. Executive shall be entitled to 20 business days of paid time off
(consisting of vacation and personal days) and sick days and holidays as are
provided in general to similarly situated employees of the IGI Companies, in
accordance with usual practices and procedures. Without limiting the foregoing,
unless otherwise required by law, Executive shall not be entitled to any
additional compensation for any unused paid time off. Paid time off shall stop
accruing once Executive has accumulated and not used the number of days to which
he is entitled to in a year.








-3-







4.4.

Annual Performance Bonus. The Executive shall be eligible to receive an annual
performance bonus (the "Annual Bonus") for each calendar year during the Term
(each a "Fiscal Year"), which may be payable, in the discretion of the Board or
the Compensation Committee of the Board (the "Committee"), in the form of cash,
stock options and/or restricted equity not later than 75 days after the end of
such Fiscal Year; provided, however, that the Executive must be employed by the
Company on December 31 of a Fiscal Year in order to be eligible for an Annual
Bonus under this Section 4.4 for such Fiscal Year.




The Executive's target Annual Bonus will be 70% of Executive's Base Salary then
in effect for each subsequent Fiscal Year. The actual amount of the Annual Bonus
with respect to the 2012 calendar year, and any subsequent Fiscal Years, will be
determined by the Board or the Committee, in their discretion, with reference to
the Executive's and the Employer's fulfillment of performance goals established
by the Committee with respect to the applicable Fiscal Year. With respect to the
remainder of the 2012 calendar year, if the 2012 Performance Goals established
by the Committee are attained, Executive shall be allocated a pro-rata bonus
calculated as 5/12ths of the bonus payment that would have been allocated by the
Board or the Committee for service over a 12 month period.




4.5.

Grant of Equity Awards.




(a)

Equity Awards. As soon as practicable following the Effective Date of this
agreement and subject to the approval of the Board, Executive will receive the
following equity grants pursuant to the Company's 2009 Equity Incentive Plan:
(i) 325,000 shares of restricted stock (the "Restricted Stock Award"), as
memorialized in (and subject to the terms of) a restricted stock award agreement
consistent with the Company's form of restricted stock award agreement; (ii) a
non-qualified option to purchase 975,000 shares of the Company's Common stock,
at an exercise price equal to the closing price of the Company's Common Stock on
the date of grant (the "Primary Option Award"), as memorialized in (and subject
to the terms of) an option award agreement consistent with the Company's form of
option award agreement; and (iii) a non-qualified option to purchase 50,000
shares of the Company's Common stock, at an exercise price equal to the closing
price of the Company's Common Stock on the date of grant (the "Supplemental
Option Award"), as memorialized in (and subject to the terms of) an option award
agreement consistent with the Company's form of option award agreement.




(b)

Vesting. Except as otherwise set forth in Section 8 hereof, the shares subject
to the Restricted Stock Award and the Primary Option Award shall become fully
vested over a period of three years as follows: (a) one-third of the shares
subject to such awards shall vest on the first anniversary of the Effective
Date, (b) one-third of the shares subject such awards shall vest on the second
anniversary of the Effective Date and (iii) one-third of the shares subject to
such awards shall vest on the third anniversary of the Effective Date. Except as
otherwise set forth in Section 8 hereof, one-half of the shares subject to the
Supplemental Option Award shall become fully vested immediately upon their grant
and the remaining one-half of the shares subject to such award shall vest on the
first anniversary of the Effective Date.




(c)

Accelerated Vesting. Notwithstanding the foregoing, immediately prior to a
Change in Control (as defined in Section 1.1 above), any shares that then remain
unvested will become vested, provided the Executive remains in continuous
service with the Company through the consummation of that Change in Control.








-4-







5.

EXPENSES




The Company shall reimburse Executive, in accordance with Company policy, for
all expenses reasonably and properly incurred by Executive in connection with
the performance of Executive's duties hereunder and the conduct of the business
of the Company, upon the submission to the Company (or its designee) of
appropriate vouchers therefor.




6.

CONFIDENTIAL INFORMATION AND PROPERTY




6.1.

Confidentiality. The Executive recognizes and acknowledges that the Proprietary
Information (as defined below) is a valuable, special and unique asset of the
business of the Company and its affiliates. As a result, both during the Term
and thereafter, the Executive will not, without the prior written consent of the
Company, for any reason divulge to any third-party or use for his own benefit,
or for any purpose other than the exclusive benefit of the Company and its
affiliates, any Proprietary Information. Notwithstanding the foregoing, if the
Executive is compelled to disclose Proprietary Information by court order or
other legal or regulatory process, to the extent permitted by applicable law, he
shall promptly so notify the Company so that it may seek a protective order or
other assurance that confidential treatment of such Proprietary Information
shall be afforded, and the Executive shall reasonably cooperate with the Company
and its affiliates in connection therewith. If the Executive is so obligated by
court order or other legal process to disclose Proprietary Information it will
disclose only the minimum amount of such Proprietary Information as is necessary
for the Executive to comply with such court order or other legal process.




6.2.

Property of the Company.




(a)

Proprietary Information. All right, title and interest in and to Proprietary
Information will be and remain the sole and exclusive property of the Company
and its affiliates. The Executive will not remove from the Company's or its
affiliates offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company or its affiliates unless necessary or appropriate in the performance
of his duties to the Company and its affiliates. If the Executive removes such
materials or property in the performance of his duties, he will return such
materials or property promptly after the removal has served its purpose. The
Executive will not make, retain, remove and/or distribute any copies of any such
materials or property, or divulge to any third person the nature of and/or
contents of such materials or property, except to the extent necessary to
satisfy contractual obligations of the Company or its affiliates or to perform
his duties on behalf of the Company and its affiliates. Upon termination of the
Executive's employment with the Company, he will leave with the Company and its
affiliates or promptly return to the Company and its affiliates all originals
and copies of such materials or property then in his possession.




(b)

Intellectual Property. The Executive agrees that all the Intellectual Property
(as defined below) will be considered "works made for hire" as that term is
defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that all
right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company and its affiliates. To the extent that any of
the Intellectual Property may not by law be considered a work made for











-5-







hire, or to the extent that, notwithstanding the foregoing, the Executive
retains any interest in the Intellectual Property, the Executive hereby
irrevocably assigns and transfers to the Company and its affiliates any and all
right, title, or interest that the Executive may now or in the future have in
the Intellectual Property under patent, copyright, trade secret, trademark or
other law, in perpetuity or for the longest period otherwise permitted by law,
without the necessity of further consideration. The Company and its affiliates
will be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets, trademarks and other similar registrations with respect to such
Intellectual Property. The Executive further agrees to execute any and all
documents and provide any further cooperation or assistance reasonably required
by the Company, at the Company's expense, to perfect, maintain or otherwise
protect its rights in the Intellectual Property. If the Company or its
affiliates, as applicable, are unable after reasonable efforts to secure the
Executive's signature, cooperation or assistance in accordance with the
preceding sentence, whether because of the Executive's incapacity or any other
reason whatsoever, the Executive hereby designates and appoints the Company, the
appropriate affiliate, or their respective designee as the Executive's agent and
attorney-in-fact, to act on his behalf, to execute and file documents and to do
all other lawfully permitted acts necessary or desirable to perfect, maintain or
otherwise protect the Company's or its affiliates' rights in the Intellectual
Property. The Executive acknowledges and agrees that such appointment is coupled
with an interest and is therefore irrevocable.




For purposes of this Agreement, "Intellectual Property" means (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or (i)
similar intangible personal property which have been or are developed or created
in whole or in part by the Executive (1) at any time and at any place while the
Executive is employed by Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the business of the
Company or its affiliates, or (2) as a result of tasks assigned to the Executive
by the Company or its affiliates.




For purposes of this Agreement, "Proprietary Information" means any and all
proprietary information developed or acquired by the Company or any of its
subsidiaries or affiliates that has not been specifically authorized to be
disclosed. Such Proprietary Information shall include, but shall not be limited
to, the following items and information relating to the following items: (a) all
intellectual property and confidential or proprietary knowledge, information or
rights of the Company (including, without limitation, the Intellectual Property,
trade secrets, books and records, know-how, inventions, discoveries, processes
and systems, as well as any data and records pertaining thereto), (b) computer
codes and instructions, processing systems and











-6-







techniques, inputs and outputs (regardless of the media on which stored or
located) and hardware and software configurations, designs, architecture and
interfaces, (c) business research, studies, procedures and costs, (d) financial
data, (e) distribution methods, (f) marketing data, methods, plans and efforts,
(g) the identities of actual and prospective customers and suppliers, (h) the
terms of contracts and agreements with, the needs and requirements of, and the
Company's or its affiliates' course of dealing with, actual or prospective
customers and suppliers, (i) personnel information, (i) customer and vendor
credit information, and (k) information received from third parties subject to
obligations of non-disclosure or non-use. Failure by the Company or its
affiliates to mark any of the Proprietary Information as confidential or
proprietary shall not affect its status as Proprietary Information.




7.

NON-SOLICITATION, NON-COMPETITION AND CONFLICTS OF INTEREST




7.1.

Non-Solicitation.




(a)

Except in the normal course of business on behalf of any IGI Company, Executive
agrees that during the Term he will not, directly or indirectly, (i) solicit,
sell, provide services to, consult for, or accept any request to provide, or
induce the termination, cancellation or non-renewal of, any IGI Business from or
by any person, corporation, firm or other entity which was a client of an IGI
Company or which was contacted by an IGI Company as a prospective client at
anytime, or (b) solicit, offer, negotiate or otherwise seek to acquire any
interest in any prospective acquisition of an IGI Company, which was a
prospective acquisition of an IGI Company at any time.




(b)

Except in the normal course of business on behalf of any IGI Company, Executive
agrees that after the Term he will not, directly or indirectly, (i) solicit,
sell, provide services to, consult for, or accept any request to provide, or
induce the termination, cancellation or non-renewal of, any IGI Business from or
by any person, corporation, firm or other entity which was a client of an IGI
Company or which was contacted by an IGI Company for the purposes of becoming a
client at anytime within twelve months prior to the end of the Term, or (ii)
solicit, offer, negotiate or otherwise seek to acquire any interest in any
entity of business which was contacted by an IGI Company as a prospective
acquisition within twelve (12) months prior to the end of the Term. The
restrictions contained in this Section 7.l(b) shall apply for twelve (12) months
following the end of the Term.




7.2.

No Hiring. Executive further agrees that he will not, directly or indirectly,
solicit the employment, consulting or other services of, or hire, any other
employee of any IGI Company or otherwise induce any of such employees to leave
such IGI Company's employment or to breach an employment or independent
contractor agreement therewith. l'he restrictions contained in this Section 7.2
shall apply throughout the Term hereof and thereafter until twenty-four (24)
months following the date on which Executive is no longer employed by any IGI
Company.




7.3.

Miscellaneous. Without limiting the provisions of Section 18, in the event of
any assignment by the Company permitted under such section, the restrictive
periods contained in this Section 7 shall be determined by reference to the
termination of Executive's employment with any permitted assignee of the
Company.











-7-







8.

TERMINATION




Either party may terminate the Executive's employment at any time for any
reason, provided that the Executive shall provide thirty (30) days advance
written notice of any such termination. Upon cessation of his employment with
the Company, the Executive will be entitled only to such compensation and
benefits as described in this Section 8.




8.1.

Termination by the Company Without Cause. Company shall have the right to
terminate Executive's employment hereunder "without cause" by giving Executive
written notice to that effect. Any such termination of employment shall be
effective on the date specified in such notice. In the event of such
termination, the Company shall (i) pay Executive his unpaid Base Salary through
the effective date of termination and any business expenses remaining unpaid on
the effective date of the termination for which Executive is entitled to be
reimbursed under Section 5 of this Agreement; (ii) pay Executive an amount per
month equal to one-twelfth of his then adjusted Base Salary for the period
commencing on the date following the date of termination and ending on the date
which is six (6) months following the effective date of termination; (iii) pay
Executive an amount equal to a pro-rata portion of the Annual Bonus that would
otherwise have been payable to Executive for the Fiscal Year in which the
termination occurs, determined in the same manner and payable at the same time
as such Annual Bonus would otherwise have been payable had Executive's
employment not terminated, with such pro-ration to be determined based on the
number of months (and any fraction thereof) Executive is employed during the
Fiscal Year in which termination occurs, relative to 12 months; and (iv) to the
extent then unvested, cause to become vested a pro-rata portion of the awards
granted to the Executive, equal to the quotient of the number of full months
that have transpired between the Effective Date and the date of termination,
divided by 36, provided, however, that without limiting any other remedy
available hereunder, all obligations described in this Section 8.1 shall
immediately terminate upon a judge's determination that Executive has breached
the provisions of Section 6 or 7 hereof.




For the purpose of this Agreement, "Cause" shall mean (i) commission of a
willful and material act of dishonesty in the course of Executive's duties
hereunder, (ii) conviction by a court of competent jurisdiction of a crime
constituting a felony or conviction in respect of any act involving fraud,
dishonesty or moral turpitude, (iii) Executive's performance under the influence
of controlled substances, or continued habitual intoxication, during working
hours, after the Company shall have provided written notice to Executive and
given Executive 30 days within which to commence rehabilitation with respect
thereto, and Executive shall have failed to commence such rehabilitation or
continued to perform under the influence after such rehabilitation, (iv)
frequent or extended, and unjustifiable (not as a result of incapacity or
disability) absenteeism which shall not have been cured within 30 days after the
Company shall have advised Executive in writing of its intention to terminate
Executive's employment in accordance with the provisions of this Section 8.1, in
the event such condition shall not have been cured, (v) Executive's personal,
willful and continuing misconduct or refusal to perform duties and
responsibilities described in Section 2 above, or to carry out directives of the
Board, which, if capable of being cured, shall not have been cured within 60
days after the Company shall have advised Executive in writing of its intention
to terminate Executive's employment in accordance with the provision of this
Section 8.1 or (vi) material non-compliance with the terms of this Agreement,
including but not limited to any breach of Section 6 or Section 7 of this
Agreement.








-8-







8.2.

Other Terminations. If the Executive's employment with the Company ceases for
any reason other than as described in Section 8.1 above (including but not
limited to termination (a) by the Company for Cause, (b) as a result of the
Executive's death, (c) as a result of the Executive's Disability, or (d) as a
result of resignation by the Executive), then the Company's obligation to the
Executive will be limited solely to the payment of unpaid Base Salary through
the date of such termination. All compensation and benefits will cease at the
time of such termination and, except as otherwise required by COBRA, the Company
will have no further liability or obligation by reason of such termination. The
foregoing will not be construed to limit the Executive's right to payment or
reimbursement for claims incurred prior to the date of such termination under
any insurance contract funding an employee benefit plan, policy or arrangement
of the Company in accordance with the terms of such insurance contract.




For the purpose of this Agreement, a "Disability" shall be deemed to have
occurred (i) when Executive has become eligible for disability benefits under
the Company's long-term group disability policy, if any, or, if no policy is
then in effect, (ii) when such incapacity or disability, as defined below, shall
have existed for either (A) one continuous period of six months or (B) a total
of seven months out of any twelve consecutive months.




8.3.

Miscellaneous Termination Provisions. Executive, upon termination or expiration
of employment for any reason, hereby irrevocably promises to:




(a)

Return all property of the IGI Companies in his possession or within his custody
and control wherever located immediately upon such termination.




(b)

Participate in an exit interview with a designated person or persons of Company
if requested by Company.




(c)

Subject to obligations under applicable laws and regulations, not publicly make
any statements or comments that disparage the reputation of any of the IGI
Companies or their senior officers or directors.




8.4.

Release. Notwithstanding any other provision of this Agreement, the payments and
benefits described in Section 8.1 are conditioned on Executive's execution and
delivery to the Company, within 60 days following his cessation of employment,
of a general release of claims against the Company and its affiliates in such
form as the Company may reasonably require in a manner consistent with the
requirements of the Older Workers Benefit Protection Act (the "Release"). The
salary continuation benefits described in Section 8.1 will begin to be paid or
provided as soon as the Release becomes irrevocable; provided, however, that if
the 60-day period described in the previous sentence begins in one taxable year
and ends in a second taxable year and if the cash payments and benefits
described in Section 8.1 exceed the limitations applicable to a "separation pay
plan" under Treas. Reg. § 1.409A-l(b)(9)(iii), such payments and other rights
shall not commence until the second taxable year.




8.5.

Section 409A. All payments to be made under Section 8.1 of this Agreement may
only be made upon a "Separation from Service" within the meaning of Treas. Reg.
§ 1.409A-











-9-







I(h)(l) (or any successor provision). If the termination giving rise to the
payments described in Section 8.1 is not a Separation from Service, then the
amounts otherwise payable pursuant to that section will instead be deferred
without interest and will not be paid until Executive experiences a Separation
from Service. To the maximum extent permitted under Section 409A of the Code and
its corresponding regulations, the cash severance benefits payable under this
Agreement are intended to meet the requirements of the short-term deferral
exemption under Section 409A of the Internal Revenue Code and the "separation
pay exception" under Treas. Reg. 31.409A-l(b)(9)(iii). For purposes of the
application of Treas. Reg. § 1.409A-l(b)(4) (or any successor provision), each
payment in a series of payments will be deemed a separate payment.




9.

REMEDIES




Executive acknowledges that the services to be rendered by him are of a special,
unique and extraordinary character and that it would be extremely difficult or
impracticable to replace such services, that the material provisions of this
Agreement are of crucial importance to the Company and that any damage caused by
the breach of Sections 6 or 7 of this Agreement would result in irreparable harm
to the business of the Company for which money damages alone would not be
adequate compensation. Accordingly, Executive agrees that if he violates
Sections 6 or 7 of this Agreement, the Company shall, in addition to any other
rights or remedies of the Company available at law, be entitled to equitable
relief in any court of competent jurisdiction, including, without limitation,
temporary injunction and permanent injunction.




10.

WITHHOLDING




Each payment to Executive under this Agreement shall be reduced by any amounts
required to be withheld by the Company from time to time under applicable laws
and regulations then in effect.




11.

EXECUTIVE'S REPRESENTATIONS AND WARRANTIES




11.1.

General. Executive represents and warrants to the Company that the execution of
this Agreement and the performance of his duties as contemplated hereunder do
not conflict with any other agreement, law, rule, regulation, or court order by
which he is bound.




11.2.

No Impairment. Executive represents and warrants that he is not subject to any
agreement or contract that would preclude or impair, in any way, his ability to
carry out his duties under this Agreement for the Company.




11.3.

No Confidential Information. Executive has not removed from any prior employer
any confidential information.




11.4.

No Restrictive Agreements. Executive represents and warrants that, Executive has
not heretofore entered into, has not been and is currently not subject to the
provisions of, any employment contract, sales and purchase agreement or other
agreement (whether oral or written) of any nature whatsoever with any other
organization, individual or business entity, which prevents or restricts
Executive from competing with, or soliciting the clients, customers, business or
employees (including, without limitation for the purposes of hiring such
employees) of, such other organization, individual or business entity or any
other entity for any period of time or











-10-







within any geographical area, whether heretofore expired or not ("Pre-existing
Agreements"), other than such contracts or agreements as Executive has
heretofore disclosed to Company in writing.




12.

INTELLECTUAL PROPERTY AND OWNERSHIP OF BUSINESS




12.1.

Ownership of Records. Executive agrees that all papers, documents, records,
business accounts, generated by Executive during the conduct of such business or
given to Executive during and in the course of his employment with Company is
the exclusive property of the Company and shall remain with the Company upon
Executive's termination.




12.2.

Intellectual Property. Executive further agrees to assign without further
consideration all intellectual property, including but not limited to
inventions, discoveries or any material produced by him during the course of his
employment hereunder (including modifications or refinements of such materials)
to the Company in their entirety. Such assignment and transfer is a complete and
total assignment and transfer of any right Executive may have in such
intellectual property and includes any patent, copyright, trade or service mark
or the right to obtain any such patent, copyright, trade or service mark, and
any trade secret rights in such material. This provision does not entitle
Executive to any additional compensation, with such compensation, if any, being
entirely within the discretion of Company.




13.

ENTIRE AGREEMENT; NO AMENDMENT




No agreements or representations, oral or otherwise, express or implied, have
been made by either Party, with respect to Executive's employment by any IGI
Company, that are not set forth expressly in this Employment Agreement. This
Agreement supersedes and cancels any other prior agreement relating to
Executive's employment by any IGI Company, except that Executive shall remain
liable for any breaches of any provisions relating to restrictive covenants
(including non-solicitation, non-compete, non-hire) and confidentiality
contained in any such prior agreements. No amendment or modification of this
Agreement shall be valid or binding unless made in writing and signed by the
Party against whom enforcement thereof is sought.




14.

NOTICES




All notices, demands and requests of any kind which either Party may be required
or may desire to serve upon the other Party hereto in connection with this
Agreement shall be delivered only by courier or other means of personal service,
which provides written verification of receipt, or by registered or certified
mail return receipt requested (each, a "Notice"). Any such Notice delivered by
registered or certified mail shall be deposited in the United States mail with
postage thereon fully prepaid or if by courier then deposited with the courier.
All Notices shall be addressed to the Parties to be served as follows:




(a)

If to the Company, at the Company's address set forth on the first page hereof.
 Copy to:




Brian M. Katz

Pepper Hamilton LLP

3000 Two Logan Square











-11-







Eighteenth and Arch Streets

Philadelphia, PA 19103-2799




(b)

If to Executive, at Executive's address set forth on the first page hereof.




Either of the Parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other Party
given under this Section. All such notices, requests, demands, and other
communications shall be effective when received at the respective address set
forth above or as then in effect pursuant to any such change.




15.

WAIVERS




No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.




16.

GOVERNING LAW




THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.




17.

SEVERABILITY




The provisions of this Agreement are intended to be interpreted in a manner
which makes them valid, legal, and enforceable, in the event any provision of
this Agreement is found to be partially or wholly invalid, illegal or
unenforceable, such provision shall be modified or restricted to the extent and
in the manner necessary to render it valid, legal, and enforceable, it is
expressly understood and agreed between Executive and the Company that such
modification or restriction may be accomplished by mutual accord between the
Parties or, alternatively, by disposition of a court of law. If such provision
cannot under any circumstances be so modified or restricted, it shall be excised
from this Agreement without affecting the validity, legality or enforceability
of any of the remaining provisions.




18.

ASSIGNMENT




Executive may not assign any rights (other than the right to receive income
hereunder) under this Agreement without the prior written consent of the
Company. This Agreement may be assigned without the consent of Executive, and
the provisions of this Agreement shall be binding upon and shall inure to the
benefit of the assignee hereof.




19.

MISCELLANEOUS




For the avoidance of doubt, the provisions of sections 6,7, and any other
ongoing duties of the parties hereto shall survive termination or expiration of
this Agreement.











-12-







20.

COUNTERPARTS




This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Signature pages may be detached fiom
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.




21.

HEADINGS




The headings of the several sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.




22.

CONSTRUCTION OF AGREEMENT




All Parties agree that this Agreement shall be construed in such a manner so as
not to favor one party or the other regardless of which party has drafted this
Agreement.




[Remainder of Page Intentionally Left Blank]











-13-







IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




 

IGI LABORATORIES, INC.

 

 

 

 

By:

/s/ Joyce E. Erony

 

Name:

Joyce E. Erony

 

Title:

Chairperson, Board of Directors

 

Date:

July 30, 2012

 

 

 

 

/s/ Jason Grenfell Gardner

 

Jason Grenfell Gardner

 

Date:

July 30, 2012











-14-


